BUTTLER, P. J.
In its petition for reconsideration, Berjac argues that we construed ORS 744.165(1) too narrowly when we concluded that that statute does not create an agency for the payment of premiums. Because we believe that we may have said more than was necessary to decide that issue, we allow the petition.
Even if ORS 744.165(1) creates an agency for the purpose of receiving insurance premiums, Berjac was not entitled to rely on the continuing existence of that relationship after it had received notice that Trans-Carrier did not have authority to collect the premiums for plaintiff. Cascade Warehouse v. Dyer, 256 Or 377, 471 P2d 775, 474 P2d 325 (1970); see Seiders v. Hefner, 89 Or App 55, 747 P2d 1003 (1987). With that clarification, we adhere to our former opinion.
Petition for reconsideration allowed; former opinion adhered to as clarified.